Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 1 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 2 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 3 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 4 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 5 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 6 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 7 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 8 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 9 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 10 of 35
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 11 of 35




                     Exhibit “A”
                  Carveout Guaranty
             Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 12 of 35




                                          GUARANTY

              THIS GUARANTY ("Guaranty") is dated as of March 10,2015 and is made by
Franklin C. Gatlin, III, an individual resident of Florida ("Guarantor") for the benefit of ORIX
Public Finance, LLC, a Delaware limited liability company, its successors and assigns
("Lender").

                                           RECITALS

               A.     Lender has agreed to loan up to the principal amount of up to $13,000,000
(the "Loan") to Shingle Creek, LLC, a Delaware limited liability company ("Borrower"),
pursuant to the terms and conditions of a certain Loan and Security Agreement of even date
herewith (as amended from time to time, the "Loan Agreement") by and between Borrower and
Lender. All capitalized terms not otherwise defined in this Guaranty shall have the meanings
given them in the Loan Agreement.

               B.     Lender has required, as a condition precedent to extension and
disbursement of the Loan to Borrower and in consideration therefor, the execution and delivery
of this Guaranty by Guarantor.

              C.     Guarantor is an affiliate and has either a direct or indirect interest in
Borrower, and having a financial interest in the Property, has agreed to execute and deliver this
Guaranty to Lender.

              NOW THEREFORE, in consideration of the Recitals set forth above and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

               1.     Liabilities. Notwithstanding any exculpation or other provisions in any
Loan Document to· the contrary, Guarantor, as a primary party and not merely as a surety,
unconditionally, absolutely and irrevocably agrees to be personally liable for the full, prompt and
complete payment and satisfaction of each and all of the following (collectively, "Guarantor's
Liabilities"):

                (a)    Reserved.

              (b)     All of the Indebtedness and other Obligations (including Losses and
Expenses, as hereinafter defined) in the event of:

                        (i)    any fraud or any material or willful misrepresentation by or on
behalf of any Borrower Party (including by their respective principals, officers, directors, general
partners, employees, members, representatives, agents, Affiliates and attorneys-in-fact) or any of
their respective Affiliates or any agent or employee of any such person in connection with the
Loan, including the Initial Advance, any Advance, obtaining any consent or determination from
Lender or the submission of financial information;

                    (ii)    any Transfer or any voluntary imposition by any Borrower Party
(including by their respective principals, officers, directors, general partners, employees,


52484139_6
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 13 of 35




members, representatives, agents, Affiliates and attorneys-in-fact) or any of their respective
Affiliates or any agent or employee of any such person of a Lien upon the Property unless
expressly permitted under the Loan Documents or failure to obtain Lender's prior written consent
to any subordinate financing or other voluntary lien encumbering the Property unless expressly
permitted under the Loan Documents;

                         (iii)   any breach of Borrower's covenant to maintain its existence as a
Single Purpose Entity;

                        (iv)    any Borrower Party (including by their respective principals,
officers, directors, general partners, employees, members, representatives, agents, Affiliates and
attorneys-in-fact) or any of their respective Affiliates or any agent or employee of any such
person contesting or in any way interfering with, directly or indirectly, any foreclosure action,
UCC sale or other remedy exercised by Lender upon the occurrence of any Event of Default
whether by making any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action, or otherwise;

                       (v)     any Borrower Party (including by their respective principals,
officers, general partners, employees, members, representatives, agents, Affiliates and attorneys-
in-fact) or any of their respective Affiliates or any agent or employee of any such person, in
connection with any enforcement action or exercise or assertion of any right or remedy by or on
behalf of Lender or in connection with the Loan Documents, (A) seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind, (B) asserts in a pleading filed in
connection with the judicial proceeding any defense against Lender or any right in connection
with any security for the Loan, or (C) delays, opposes, impedes, obstructs, hinders, enjoins or
otherwise interferes with or frustrates the due exercise by Lender of any such enforcement
action, right or remedy, in each case which is frivolous, brought in bad faith, without merit (in
the case of the defense) or unwarranted (in the case of the request of judicial intervention or
injunctive or other equitable relief);

                     (vi)   any failure to cause all payments under the TIF Note to be
deposited with the Lender by or on behalf of the Borrower in accordance with the requirements
of the Loan Agreement or any receipt by Borrower, any Guarantor or any Affiliate of Borrower
of any payments ofTIF Note not expressly permitted under the Loan Documents;

                         (vii) the occurrence of an Event of Default described in Section 7.1(h),
(i), 0), or (k) of the Loan Agreement;

                       (viii) any fraudulent or criminal acts of any Borrower Party (including
by their respective principals, officers, directors, general partners, employees, members,
representatives, agents, Affiliates and attorneys-in-fact) or any of their respective Affiliates or
any agent or employee of any such person resulting in seizure, forfeiture, arson, or other loss of
the Property;

                     (ix)   any misappropriation of condemnation proceeds, Advances, any
payments under the TIF Note or of any other monies pledged as security for the Loan;




                                                  2
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 14 of 35




                       (x)     after the expiration of any applicable cure periods, any failure to
comply with or perform the terms and provisions of, or the occurrence of an event of default or
default under, the Environmental Indemnity Agreement by or on behalf of any Borrower Party
(including by their respective principals, officers, directors, general partners, employees,
members, representatives, agents, Affiliates and attorneys-in-fact) or any of their respective
Affiliates or any agent or employee of any such person;

                      (xi)   after the expiration of any applicable cure periods, any failure to
comply with or perform the terms and provisions of, or the occurrence of a default or an event of
default under any City Debt Documents, Assignment of Development Agreement, Assignment
of the EDA Purchase Agreement or the EDA Purchase Agreement by or on behalf of any party
thereto;

                     (xii) any failure to comply with the terms and provisions of Section
5.1.5(d) of the Loan Agreement as they relate to the Kohl's Building by or on behalf of the
Borrower; or

                        (xiii) any breach of any Applicable Law (including the Racketeer
Influenced and Corrupt Organizations Act) mandating the forfeiture by Borrower of the
Property, or any portion thereof, because of the conduct or purported conduct of criminal activity
by any Borrower Party (including by their respective principals, officers, general partners,
employees, members, representatives, agents, Affiliates and attorneys-in-fact) or any of their
respective Affiliates or any agent or employee of any such person in connection therewith;

                         (xiv) any failure to comply with the terms and provisions of Section
5. 8(b) through (d) of the Loan Agreement by or on behalf of the Borrower;

                       (xv)    any failure to comply with the terms and provisions of Section
7.2.6 by or on behalf of the Borrower; or

                        (xvi) any failure to comply with the terms and provisions of Section
9.29 of the Loan Agreement by or on behalf of any Borrower Party (including by their respective
principals, officers, directors, general partners, employees, members, representatives, agents,
Affiliates and attorneys-in-fact) or any of their respective Affiliates or any agent or employee of
any such person.

              (c)    Without limiting the generality of subparagraphs        (a) or (b) above, all
Losses and Expenses arising from any of the following:

                        (i)    any gross negligence or willful misconduct of any Borrower Party
or any of their respective Affiliates, agents, employees, attorneys-in-fact or representatives (and
in the case of any agent or representative, such agent or representative had actual, apparent,
ostensible or implied authority);

                     (ii)    any removal or disposal of any portion of the Property by any
Borrower Party or any of their respective Affiliates, agents or representatives after an Event of
Default;



                                                 3
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 15 of 35




                       (iii)   any insurance policy required by the Loan Documents has not been
obtained or is no longer in full force and effect;

                       (iv)    any failure to pay when due the Deposits required by the Loan
Agreement;

                      (v)   any use of Revenues generated after the occurrence of any Default
for purposes other than payment of usual and customary operating expenses of the Property or
the Indebtedness;

                      (vi)  any use of Loss Recoveries for purposes other than as designated
pursuant to the Loan Agreement;

                        (vii) any physical loss or damage affecting the Property resulting from
the intentional acts of any Borrower Party or any of their respective agents or Affiliates, and any
physical or economic waste with respect to the Property or any part thereof;

                     (viii) any failure to allow inspections of the Property or access to
Borrower's books and records as required by any of the Loan Documents;

                       (ix)    any failure to deliver to Lender any security deposits, advance
deposits or any other deposits collected with respect to the Property upon a foreclosure of the
Property or action in lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the occurrence of the
Event of Default that gave rise to such foreclosure or action in lieu thereof; and

                     (x)     the creation of any security interest or Lien pursuant to the Loan
Agreement or any of the other Loan Documents, or any other transfer of property described in
the Loan Documents, being deemed fraudulent conveyances or preferences or otherwise being
deemed void pursuant to any principles limiting the rights of creditors, whether such claims,
demands, or assertions are made under the Bankruptcy Code or under any applicable state
fraudulent conveyance statutes or similar laws.

                 (d)   Upon a failure of Borrower to meet any of the covenants in Section
2.3.1 (e) of the Loan Agreement, at Lender's sole option (a) the payment to Lender of an amount
required to reduce the outstanding principal balance of the Loan to an amount sufficient to return
the failed covenant(s) to compliance and in accordance with the Loan Agreement as determined
by Lender in its sole discretion, or (b) the delivery to Lender of additional collateral in an amount
or type as deemed necessary by Lender, in its sole discretion, which collateral would be released
upon Lender's determination that Borrower is again in compliance with the covenants in Section
2.3.1(e) of the Loan Agreement as long as no other Event of Default has occurred.

The term "Losses and Expenses" means (a) all losses, damages, direct or consequential, and
liabilities which Lender or any subsequent holder of the Note may suffer, payor incur, including
protective advances and the cost of appraisals, site investigation, engineering reports and
surveys, audits or other investigations and (b) all attorneys' fees, court costs and other legal
expenses (for outside counsel only) and all other third party out of pocket costs and expenses of
any kind which Lender or any subsequent holder of the Note may payor incur in attempting to


                                                 4
            Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 16 of 35




collect, compromise or enforce, in any respect, any of Guarantor's Liabilities, whether or not suit
is ever filed, and whether or not in connection with any insolvency, bankruptcy, reorganization,
arrangement or other similar proceeding involving any Borrower Party or any other guarantor. If
Lender pays any such cost or expense, "Losses and Expenses" shall also include interest at the
Default Rate on any such payment from the date such cost or expenses is incurred until
repayment to Lender in full.

               2.      Absolute Guaranty.

                 (a)    This Guaranty is an absolute, unconditional, irrevocable, independent and
present guaranty of payment and performance and not of collection, and is a primary obligation
of Guarantor and shall not be subject to any counterclaim, set-off, abatement, deferment or
defense based on any claim that Guarantor may have against Lender, any Borrower Party, any
other guarantor, or any other Person. Lender shall not be required to prosecute collection,
enforcement or other remedies against Borrower or any other Person that may be obligated for
all or any part of any Guarantor's Liabilities nor to pursue any other rights or remedies before
seeking satisfaction of any Guarantor's Liabilities. Guarantor shall pay all of such Guarantor's
Liabilities to Lender in full within ten (10) days after written demand, which shall accrue interest
at the Default Rate from the date due until the date paid. One or more successive actions may be
brought against Guarantor, as often as Lender deems advisable, until all of Guarantor's
Liabilities are paid and performed in full.

               (b)     Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations hereunder), from time to
time, in reduction of the Indebtedness shall be deemed to have been applied in reduction of
Guarantor's Liabilities until such time as the Indebtedness has been paid in full, or Guarantor
shall have made the full payment required hereunder, it being the intention hereof that the
Guarantor's Liabilities shall be the last portion of the Indebtedness to be deemed satisfied.

                  (c)    Suit may be brought or demand may be made against Borrower, Guarantor
  or against any other Person who has signed any other guaranty in favor of Lender covering all or
  any part of the Guarantor's Liabilities, or against anyone or more of them, separately or
  together, without impairing the rights of Lender against Guarantor or any such Person. Any time
  that Lender is entitled to exercise Lender's rights or remedies hereunder, Lender may in its
. discretion elect to demand payment or performance or both payment and performance. If Lender
  elects to demand performance, it shall at all times thereafter have the right to demand payment
  until all of the Guarantor's Liabilities have been paid and performed in full. If Lender elects to
  demand payment, it shall at all times thereafter have the right to demand performance until all of
  the Guarantor's Liabilities have been paid and performed in full.

              3.      Representations      and Warranties.     Guarantor hereby represents and
warrants to Lender as follows:

              (a)    Review of this Guaranty and the Loan Documents. Guarantor has
reviewed with the benefit of its legal counsel the terms of this Guaranty and each other Loan
Document.



                                                 5
              Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 17 of 35




                  (b)       Reserved.

              (c)    Enforceabilitv. Each obligation under this Guaranty is legal, valid,
binding and enforceable against Guarantor in accordance with its terms.

                (d)     Financial Statements. The financial statements furnished on behalf of
Guarantor to Lender in connection with this Guaranty or the Loan Documents: (i) are true,
correct and complete and not misleading as to Guarantor's financial condition; (ii) have been
prepared in accordance with Guarantor's established accounting practices, consistently applied;
and (iii) present fairly the financial condition or operating results, as applicable, of Guarantor as
of the respective dates thereof. No material adverse change has occurred in the financial
condition of Guarantor since the effective dates of such financial statements.

                         (e)   No Existing Defaults and No Litigation. There is currently no Event of
Default and Guarantor has no knowledge of any event or circumstance which with the giving of
notice or the passage of time, or both, would constitute an Event of Default. Guarantor is not in
default under any agreement, and, to Guarantor's knowledge, after due inquiry, no event has
occurred that with the passage of time and/or the giving of notice would constitute a default
under • • • any • • • agreement;.: the • effect • • of • which • could have .: a Material Adverse • • • EffectQn • ·.thel
performance of Guarantor's obligations under this Guaranty. There are no litigation, arbitration,
governmental or administrative proceedings, actions, examinations, claims or demands pending
or, to the best of Guarantor's knowledge, threatened against Guarantor before any court or other
governmental authority of any kind which could have a Material Adverse Effect on the
performance of Guarantor's obligations under this Guaranty. To Guarantor's knowledge, after
due inquiry, neither the execution and delivery of this Guaranty nor compliance with the terms
and provisions of this Guaranty will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind that creates, represents, evidences or provides for any lien,
charge or encumbrance upon any of the property or assets of Guarantor, or any other indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind to which
Guarantor is a party or to which Guarantor or the property of Guarantor may be subject.

                  (f) No Misstatements or Omissions. This Guaranty does not contain any
untrue statement of fact nor omit to state any fact material to this Guaranty. Guarantor does not
have any knowledge of any material fact, inaccuracy or untruth concerning any Borrower Party
or any Borrower Party's financial condition which has not been disclosed to Lender and might
adversely affect Lender's determination to enter into or arrange disbursement of the Loan.

               (g)     Governmental Approval. No registration with or consent or approval of,
or other action by, any federal, state, municipal or other governmental agency, authority or
regulatory body, domestic or foreign, relating to Guarantor is or will be required in connection
with the execution, delivery and performance of this Guaranty.

               (h)     Loans to Borrower. Borrower has no unpaid loans or advances from, or
other obligations to, Guarantor.



                                                            6
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 18 of 35




               (i)     Consideration. (i) Guarantor is the owner of a direct or indirect interest in
Borrower, (ii) the value of the consideration and benefit received and to be received by
Guarantor, directly or indirectly, as a result of Lender making the Loan to Borrower, and
Guarantor executing and delivering this Guaranty, is reasonably worth at least as much as the
liability and obligation of Guarantor hereunder, and (iii) the Loan has benefited and may
reasonably be expected to benefit Guarantor, directly or indirectly.

                G)      No Bankruptcy or Similar Proceedings. No bankruptcy or insolvency
proceedings are pending or contemplated by or against Guarantor, and, after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or a transaction for
which the property of any Guarantor is an unreasonably small capital, and has not incurred and
will not incur debts that will be beyond Guarantor's ability to pay as such debts mature.

               (k)     No Reliance. Guarantor is familiar with, and has independently reviewed
books and records regarding, the financial condition of Borrower and is familiar with the value
of any and all collateral intended to be created as security for the payment of the Note or the
Guarantor's Liabilities; but Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

                (1)    No Inducement. Neither Lender, Borrower nor any Affiliate of either
Lender or Borrower has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty, and Guarantor hereby expressly waives any claim of
fraudulent inducement to execute this Guaranty and further disclaims any reliance on statements
or representations of Lender in waiving such a claim.

               (m)     Non-Application of ERISA or Similar State Laws. As of the date hereof
and throughout the term of the Loan, (i) Guarantor is not and will not be (A) an "employee
benefit plan", as defined in Section 3(3) of the ERISA; or (B) a "plan" within the meaning of
Section 4975(e) of the Internal Revenue Code; (ii) the assets of Guarantor do not and will not
constitute "plan assets" within the meaning of the United States Department of Labor
Regulations set forth in 29 C.F .R. §251 0.3-10 1; (iii) Guarantor is not and will not be a
"government plan" within the meaning of Section 3(32) of ERISA; (iv) transactions by or with
Guarantor are not and will not be subject to state statutes applicable to Guarantor regulating
investments of fiduciaries with respect to governmental plans; and (v) Guarantor shall not
engage in any transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of Lender's rights under this Guaranty, the Note or
the other .Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Internal Revenue Code.
Guarantor further agrees to deliver to Lender such certifications or other evidence of compliance
with the provisions of this Section as Lender may from time to time request.

                (n)     Prohibited Person. To Guarantor's knowledge, after due inquiry, neither
Guarantor, nor any Person for whom Guarantor is acting as agent or nominee in connection with
this transaction, and none of any of the foregoing Persons' partners, members, shareholders or
other equity owners and none of their respective employees, officers, directors, representatives or
agents, is a Prohibited Person.



                                                 7
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 19 of 35




                4.     Indemnities. Guarantor hereby indemnifies Lender and agrees to defend
and hold Lender harmless from and against any loss, cost, damage or expense occurring by
reason of a breach of the representations, warranties or covenants set forth in this Guaranty, and
the loss, mitigation, subordination or other consequences adverse to Lender by reason of this
Guaranty being challenged as a preference or suffering any other subjugation under any
bankruptcy or other law, whether state or federal, affecting debtors, creditors and/or the
relationship between such parties.

              5.     Covenants. For as long as this Guaranty shall remain in effect, Guarantor
hereby covenants and agrees as follows:

                  (a)    Financial Covenants; Periodic Financial Reports. At all times during
  the term of the Loan, Guarantor shall maintain the minimum Net Worth and Liquidity as
  required under the Loan Agreement. Guarantor agrees that it shall timely provide all financial
  reports, statements or similar information required under the Loan Agreement with respect to
  Guarantor in the format and time required therein. Without limiting the foregoing and in addition
  to any financial reports required under the Loan Agreement, within thirty (30) days after the
. request of Lender (but, so long as no Default or Event of Default exists, no more often than
  quarterly), Guarantor shall deliver to Lender such other financial statements and information as
  Lender may reasonably request.

                 (b)     Transfers, Sales, Etc. Guarantor shall not, without the prior written
consent of Lender: (i) sell, lease, transfer, conveyor assign any of Guarantor's material assets,
directly or indirectly, unless Guarantor shall receive adequate consideration for such assets and
such transaction will not have a Material Adverse Effect on the financial condition of Guarantor;
or (ii) sell, transfer, convey, pledge, assign, mortgage, encumber, hypothecate or otherwise
dispose, whether directly or indirectly, of all or any portion of such Guarantor's right, title or
interest (legal or equitable) in and to the Property or any interest in any Borrower Party.

               (c)     Rescinded or Returned Payments. If at any time any part of any
payment previously applied by Lender to any of Guarantor's Liabilities is rescinded or returned
by Lender for any reason, including the insolvency, bankruptcy or reorganization of any
Borrower Party or any other Person, Guarantor's Liabilities shall be deemed to have continued in
existence to the extent that such payment is rescinded or returned, and this Guaranty shall be
reinstated as to Guarantor's Liabilities as though such payment by any Guarantor and prior
application by Lender had not been made.

               (d)     Certain Permitted Actions of Lender. Lender may from time to time, in
Lender's sole discretion and without notice to Guarantor, take any of the following actions
without in any way affecting the obligations of Guarantor: (i) obtain a security interest in any
property to secure any of the Indebtedness or the Obligations or any obligation hereunder; (ii)
obtain the primary or secondary obligation of any additional obligor or obligors with respect to
any of the Indebtedness or the Obligations; (iii) extend, modify, subordinate, exchange or release
any of the Indebtedness or the Obligations; (iv) modify, subordinate, exchange or release
Lender's security interest in any part of any property securing any of the Indebtedness or the
Obligations or any obligation hereunder, or extend, modify, subordinate, exchange or release any
obligations of any obligor with respect to any such property; (v) alter the manner or place of



                                                 8
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 20 of 35




payment of the Indebtedness or the Obligations; (vi) enforce this Guaranty against Guarantor for
payment of any of Guarantor's Liabilities, whether or not Lender shall have (A) proceeded
against Borrower or any other guarantor or any other Person primarily or secondarily obligated
with respect to any of Guarantor's Liabilities or any Indebtedness or (B) resorted to or exhausted
any other remedy or any other security or collateral; and (vii) foreclose on, take possession of or
sell any of the collateral or security for Guarantor's Liabilities or enforce any other rights under
any other Loan Document.

                (e)     Lender's Option to Release. Lender may from time to time in Lender's
sole and absolute discretion (i) release anyone or more Guarantor from any or all of Guarantor's
obligations and liabilities hereunder andlor (ii) release any Borrower Party or any other obligor
from any of the Indebtedness or the Obligations, all without notice to any Borrower Party or any
other Person and without in any way releasing or affecting the liability of Guarantor hereunder
not a part of any such release.

               (f)      Application of Payments. Lender may apply any payment made on
account of the Indebtedness or the Obligations toward such of the Indebtedness or the
Obligations, and in such order, as Lender may from time to time elect in Lender's sole
discretion, whether or not the Indebtedness or the Obligations are guaranteed hereby, otherwise
secured or due at the time of application.

                 (g)    Certain Events Not Affecting Obligations              of Guarantor. The
obligations of Guarantor hereunder shall not be affected by any of the following: (i) any lack of
validity or enforceability of any of the Loan Documents; (ii) the release or discharge of any
Borrower Party or any other guarantor in any creditors' receivership, bankruptcy, reorganization,
insolvency, or other proceeding; (iii) the rejection or disaffirmance in any such proceeding of
any of Guarantor's Liabilities; (iv) the impairment or modification of any of Guarantor's
Liabilities, or of any remedy for the enforcement thereof, or of the estate of any Borrower Party
or any other guarantor in bankruptcy, resulting from any present or future federal or state
bankruptcy law or any other law of any kind or from the decision or order of any court or other
governmental authority; (v) any disability or defense of any Borrower Party or any other
guarantor; (vi) the cessation of the liability of any Borrower Party or any other guarantor for any
cause whatsoever other than payment and performance in full of all of the Indebtedness and the
Obligations of Guarantor's Liabilities, respectively; (vii) any sale, assignment, transfer or other
conveyance (including any conveyance in lieu of foreclosure or any collateral sale pursuant to
the Uniform Commercial Code) of any of the security for any of Guarantor's Liabilities,
regardless of the amount received by Lender in connection therewith; (viii) Lender's failure to
file any UCC financing statements, or Lender's improper filing thereof, or Lender's failure to
otherwise perfect, protect, secure, or insure any security interest or lien given as security for the
Loan; or (ix) any disability or defense of any kind now existing of Guarantor with respect to any
provision of this Guaranty.

               (h)      No Obligation of Lender Regarding Security Interest. Lender shall
have no obligation to obtain, perfect or retain a security interest in any property to secure any of
Guarantor's   Liabilities or this Guaranty (including any mortgage or security interest
contemplated by the Loan Documents), or to protect or insure any such property.




                                                 9
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 21 of 35




               (i)     Filing of Certain Claims. Guarantor shall promptly file in any
bankruptcy or other proceeding in which the filing of claims is required by law all claims and
proofs of such claims which such Guarantor may have against Borrower, and will collaterally
assign to Lender or its nominee all rights of Guarantor thereunder. If Guarantor does not so file,
Guarantor hereby irrevocably authorizes Lender or Lender's nominee to do so, either (in
Lender's discretion) as attorney-in-fact for such Guarantor, or in the name of Lender or Lender's
nominee. In all such cases, any party authorized to pay such claim shall pay to Lender or its
nominee the full amount thereof.

               G)      Obligations and Taxes. Guarantor shall pay and discharge promptly
when due all taxes, assessments and governmental charges or levies imposed upon Guarantor or
upon Guarantor's income or profits or in respect of Guarantor's property before the payment
shall become delinquent or in default; provided, however, that Guarantor shall not be required to
pay and discharge or to cause to be paid and discharged any such tax, assessment or
governmental charge or levy so long as the validity or amount thereof shall be contested in good
faith by appropriate proceedings and Guarantor shall have set aside on Guarantor's books
adequate reserves with respect thereto.

                (k)    Responsibility     to Stay Informed.      Guarantor will keep itself fully
apprised of the financial and business condition of each of the Borrower Parties, and Guarantor
shall be responsible for obtaining for itself information regarding the Borrower Parties including,
without limitation, any changes in the financial or business condition of the Borrower Parties,
and Guarantor acknowledges and agrees that Lender shall have no duty at any time to notify
Guarantor of any information which Lender may have or acquire concerning any Borrower Party
or to investigate or inform Guarantor of the financial or business condition or affairs of any
Borrower Party or any change therein.

              6.     Waivers.     Guarantor hereby expressly waives, to the extent permitted by
Applicable Laws or equity:

                (a)     Notices. Notice of the acceptance by Lender of this Guaranty, notice of
the existence, creation or non-payment of any of Guarantor's Liabilities, presentment, demand,
notice of dishonor, protest, notice of protest, and all other notices which may be required by
statute, rule of law or otherwise, now or hereafter in effect, except any specifically required by
this Guaranty.

                 (b)    Disclosures About Borrower Parties. Any obligation Lender may have
to disclose to Guarantor any facts Lender now or hereafter may know or have reasonably
available to it regarding any Borrower Party or the financial condition of any Borrower Party, or
regarding the Property for the Loan whether or not Lender has a reasonable opportunity to
communicate such facts or has reason to believe that any such facts are unknown to Guarantor or
materially increase the risk to Guarantor beyond the risk Guarantor intends to assume hereunder.

                (c)      Diligence in Collection. All diligence in collection of any of Guarantor's
Liabilities, any obligation hereunder, or any guaranty or other security for any of the foregoing.




                                                 10
            Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 22 of 35




                (d)    Benefit of Certain Laws. The benefit of all appraisement, valuation,
 marshaling, forbearance, stay, extension, reinstatement, redemption, homestead, exemption and
 moratorium laws now or hereafter in effect.

                (e)      Certain Defenses. Any defense based on the incapacity, lack of authority,
 death or disability of any other Person (including, without limitation, any other Guarantor) or the
 failure of Lender to file or enforce a claim against the estate of any other Person (including,
 without limitation, any other Guarantor) in any administrative, bankruptcy or other proceeding.

                (f)     Election of Remedies Defense. Any defense based on an election of
 remedies by Lender, whether or not such election may affect in any way the recourse,
 subrogation or other rights of Guarantor against Borrower or any other person (including,
 without limitation, any other Guarantor) in connection with Guarantor's Liabilities.

                   (g)     Defenses Relating to Collateral Sale. Any defense based on the failure of
  Lender to: (i) provide notice to Guarantor of a sale or other disposition (including any collateral
  sale pursuant to the Uniform Commercial Code) of any of the security for any of Guarantor's
, Liabilities; or (ii) conduct such a sale or disposition in a commercially reasonable manner.

               (h)   Defenses Relating to Loan Administration. Any defense based on the
 negligence of Lender in administering the Loan, or taking or failing to take any action in
 connection therewith or any claim based on allegations that Lender failed to act in a
 commercially reasonable manner or failed to exercise any obligation of good faith and fair
 dealing.

                 (i)    Right to Enforce Lender's Remedies. Any right to enforce any remedies
 or to participate in any security Lender now has, or later may have, against any Borrower Party
 or any other guarantor or other Person, or any requirement to exhaust any remedies, whether by
 subrogation or otherwise, or any requirement to mitigate damages, until all of the Indebtedness
 has been paid to Lender and all other Obligations have been performed.

               G)       Any Right to Revoke. Any right to revoke this Guaranty with respect to
 Guarantor's Liabilities.

                  (k)    Borrower's Limitations. Any defense based upon any limitation of
 liability or recourse against, or other exculpation from liability of, Borrower or any other Person
 in any other Loan Document or arising under any law or statute.

               (1)    Lack of Consideration. Any claim or defense that this Guaranty was
 made without consideration or is not supported by adequate consideration.

                (m)     Statute of Limitation. Any right or defense based upon a statute of
 limitations or similar claim in any action hereunder for the collection of the Note or for the
 payment or performance of any or all of Guarantor's Liabilities.




                                                  11
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 23 of 35




               7.      Miscellaneous.

                (a)     Continuing Guaranty. No notice of discontinuance or revocation shall
affect any of the obligations of any Borrower Party or of any other obligor with respect to any of
Guarantor's Liabilities. Lender shall not be obligated to accept at any time any deed in lieu of
foreclosure, and all obligations of Guarantor hereunder shall survive foreclosure or any deed in
lieu of foreclosure which Lender may accept, to the extent any of Guarantor's Liabilities remain
unsatisfied.

               (b)    Obligations;    Successors   and Assigns. All obligations under this
Guaranty shall be binding upon Guarantor, and upon Guarantor's heirs, legal representatives,
successors and assigns and shall inure to the benefit of Lender, each holder of the Note and the
successors and assigns of each holder of the Note.

                (c)     Assignment by Lender.        Lender may from time to time in accordance
with the Loan Agreement, without notice to any Borrower Party, assign or transfer any interest in
any of Guarantor's Liabilities by Loan Transfer, Participation, Securitization or otherwise, and
notwithstanding such assignment or transfer, Guarantor's Liabilities shall remain Guarantor's
Liabilities for purposes of this Guaranty. Guarantor agrees that Lender may exchange financial
.information about Guarantor with Lender's Affiliates, its participants, assignees and transferees,
 and prospective participants, assignees and transferees.

                (d)    No Exculpation.   No exculpatory, "non-recourse", "limited recourse", or
other language contained in any other Loan Document or in any other document shall in any way
prevent or limit Lender from enforcing this Guaranty against Guarantor personally.

               (e)    Payments.      All sums payable under this Guaranty shall be paid in
immediately available funds, without offset, in lawful money of the United States of America,
which shall at the time of payment be legal tender for the payment of public and private debts.
Payments by check or draft shall not constitute payment in immediately available funds until the
required amount is actually received by Lender in full.

              (f)     Time of Essence. Time is hereby declared to be of the essence of this
Guaranty and of every part, term and provision hereof, and each and every obligation hereunder.

                (g)     Definitional   Provisions;   Captions;   Gender. With respect to any
reference in this Guaranty to any defined term: (i) if such defined term refers to a Person, then it
shall also mean all heirs, personal representatives, successors and assigns of such Person; and (ii)
if such defined term refers to a document, instrument or agreement, then it shall also include any
replacement, extension or other modification thereof. The captions and headings contained in
this Guaranty are for convenience only and are not to be considered as defining or limiting in any
way the scope or intent of the provisions hereof. References to any Section or Sections shall be
deemed to refer to Sections of this Guaranty unless otherwise indicated. Use of the masculine,
feminine or neuter gender and of singular and plural shall not be given the effect of any
exclusion or limitation herein. The words "hereof', "herein" and "hereunder" and words of
similar import when used in this Guaranty shall refer to this Guaranty. The word "include(s)"




                                                 12
            Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 24 of 35




when used in this Guaranty means "include(s), without limitation," and the word "including"
means "including, but not limited to."

               (h)     Notices. All Notices given under or pursuant to this Guaranty shall be in
writing and shall be (a) delivered in person, in which event the Notice shall be deemed received
when delivery is actually made, (b) sent bye-mail, in which event the Notice shall be deemed
received upon the sender's receipt of an acknowledgement from the intended recipient (such as
by the "return receipt requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient, and further
provided that a copy of such Notice is also delivered pursuant to clause (a) or (c); or ( c) sent by a
nationally recognized overnight courier for next business day delivery, in which event the Notice
shall be deemed received on the first Business Day after delivery to, and acceptance for delivery
by, the courier. All such Notices intended for Lender shall be delivered, with a copy to its
attorney, to their respective Addresses provided in the Loan Agreement and if sent bye-mail
such Notices shall be sent to the e-mail address set forth in the Loan Agreement. Either party
may change its Address or e-mail address by giving written notice to the other in accordance
with the foregoing notice provision.

                Guarantor's Address for Notices is:

                                                       Franklin C. Gatlin, III
                                                       c/o Shingle Creek, LLC
                                                       888 East Las Olas Boulevard
                                                       Suite 600
                                                       Ft. Lauderdale, FL 33310
                                                       E-mail: Frank@gatlindc.com


                With a copy to:                        Briggs and Morgan, P.A.
                                                       2200 IDS Center
                                                       80 South Eighth Street
                                                       Minneapolis, MN 55402
                                                       Attn: Thomas L. Bray
                                                       E-mail: tbray@briggs.com

               (i)    Entire Agreement. This Guaranty constitutes the entire agreement of
Guarantor for the benefit of Lender with respect to the subject matter hereof and supersedes any
prior agreements with respect to the subject matter hereof.

               G)    No Modification Without Writing. This Guaranty may not be terminated
or modified in any way nor can any right of Lender or any obligation of Guarantor be waived or
modified, except by a writing signed by Lender and Guarantor. Without limiting the foregoing,
no course of performance or course of dealing between Lender and Guarantor or any other
Person shall be deemed to modify in any way the provisions of this Guaranty.



                                                  13
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 25 of 35




               (k)     Independent Obligations. The obligations of Guarantor hereunder are
independent of the obligations of Borrower, and any other guarantor of any of the Indebtedness.
In the event of any default hereunder, Lender may institute a separate action against Guarantor
with or without joining or instituting a separate action against Borrower or against any other
guarantor or obligor of any of the Indebtedness.

               (1)     Severability. If any provision of this Guaranty or the application thereof
to any Person or situation shall, to any extent, be held invalid or unenforceable, the remainder of
this Guaranty, and the application of such provision to Persons or situations other than those to
which it shall have been held invalid or unenforceable, shall not be affected thereby, but shall
continue valid and enforceable to the fullest extent permitted by Applicable Law.

               (m)     Cumulative. The obligations of Guarantor hereunder are in addition to
any other obligations Guarantor may now or hereafter have to Lender, and shall not be affected
in any way by the delivery to Lender by Guarantor or any other guarantor of any other guaranty,
or any combination thereof. All rights and remedies of Lender and all obligations of Guarantor
under this Guaranty are cumulative. In addition, Lender shall have all rights and remedies
available to Lender in law or equity for the enforcement of this Guaranty.

                (n)    Effect of Lender's Delay or Action. No delay by Lender in the exercise
of any right or remedy shall operate as a waiver thereof, and no single or partial exercise by
Lender of any right or remedy shall preclude any other exercise thereof or the exercise of any
other right or remedy. No action of Lender permitted hereunder shall in any way impair or
otherwise affect any right of Lender or obligation of Guarantor under this Guaranty. Lender shall
not be liable in any way for any decrease in the value or marketability of any property securing
any of Guarantor's Liabilities which may result from any action or omission of Lender in
enforcing any part of this Guaranty.

                (0)    Subrogation. Until all of Guarantor's Liabilities have been paid to
Lender, and all periods under applicable bankruptcy law for the contest of any payment by any
Guarantor as a preferential or fraudulent payment have expired, Guarantor, to the extent
permitted by Applicable Laws or equity, knowingly and with advice of counsel.: waives,
relinquishes, releases and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which Guarantor may now or hereafter have by and
from Borrower and Borrower's successors and assigns, for any payments made by Guarantor to
Lender, including without limitation, any rights which might allow Borrower, Borrower's
successors and assigns or creditors, or a trustee in bankruptcy of Borrower to claim in
bankruptcy or any other similar proceedings that any payment made by Borrower or Borrower's
successors and assigns to Lender was on behalf of or for the benefit of Guarantor and that such
payment is recoverable by Borrower, a creditor or trustee in bankruptcy of Borrower as a
preferential payment, fraudulent conveyance, payment of an insider or any other classification of
payment which may otherwise be recoverable from Lender. Guarantor further waives any
defense based upon an election of remedies by Lender which destroys or otherwise impairs any
subrogation rights of Guarantor to proceed against Borrower.

               (p)     Joint and Several. Guarantor's Liabilities shall be the joint and several
obligations and liabilities of Guarantor, Borrower and any other guarantor of all or part of the


                                                14
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 26 of 35




Indebtedness or Obligations. Notwithstanding any provisions of this Guaranty to the contrary, it
is intended that the joint and several nature of the liability of Guarantor's Liabilities and the liens
and security interests, if any, granted as security for the Indebtedness or Obligations, not
constitute a fraudulent conveyance under the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance or fraudulent
transfer law or similar law of any state, nation or other governmental unit, as in effect from time
to time (a "Fraudulent        Conveyance").     Consequently, if the liability of Guarantor for
Guarantor's Liabilities, or any liens or security interests granted by Guarantor securing
Guarantor's Liabilities would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of Guarantor and the liens and security interests securing such liability
shall be valid and enforceable only to the maximum extent that would not cause such liability or
such lien or security interest to constitute a Fraudulent Conveyance, but liability of Guarantor
hereunder shall be unaffected.

                (q)     Unconditional     Obligations.    The obligations of Guarantor shall be
unconditional, irrespective of (i) the institution of any proceeding under the Bankruptcy Code, or
any similar proceeding, by or against any Borrower Party or Lender's election in any such
proceeding of the application of Section 1111 (b )(2) of the Bankruptcy Code; (ii) any borrowing
or grant of a security interest by Borrower as debtor-in-possession, under Section 364 of the
Bankruptcy Code; (iii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of Lender's claim(s) for repayment of any of Guarantor's Liabilities; or (iv) any other
circumstance other than payment in full of Guarantor's Liabilities which might otherwise
constitute a legal or equitable discharge or defense of a guarantor.

               (r)
                 Governing Law. THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS     SHALL    BE DEEMED     TO BE CONTRACTS      ENTERED  INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL
RESPECTS    BE GOVERNED,      CONSTRUED,    APPLIED   AND ENFORCED    IN
ACCORDANCE     WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO PRINCIPLES      OF CONFLICTS    OF LAWS), INCLUDING WITHOUT
LIMITING    THE    GENERALITY     OF   THE   FOREGOING,    MATTERS   OF
CONSTRUCTION,    VALIDITY    AND PERFORMANCE,      AND TO THE FULLEST
EXTENT PERMITTED      BY LAW, GUARANTOR       HEREBY UNCONDITIONALLY
AND IRREVOCABLY     WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION      GOVERNS THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS,       AND THIS GUARANTY       AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS   LAW; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE
WHERE    THE LAND IS LOCATED         SHALL   APPLY   TO THE CREATION,
PERFECTION   AND ENFORCEMENT      OF ANY LIENS, SECURITY INTERESTS AND
ENCUMBRANCES      GRANTED OR CREATED       BY THE MORTGAGE      ON REAL
PROPERTY LOCATED IN THE STATE WHERE THE LAND IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY        OF ALL LOAN DOCUMENTS AND THE
INDEBTEDNESS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,


                                                  15
       Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 27 of 35




THE LAWS OF THE STATE OF NEW YORK SHALL APPLY TO ALL MATTERS
RELATING TO THE CHARGING AND COLLECTION OF INTEREST AND FEES
UNDER THE LOAN DOCUMENTS. THE FACT THAT PORTIONS OF THE LOAN
DOCUMENTS MAY INCLUDE PROVISIONS DRAFTED TO CONFORM TO THE
LAW OF THE STATE WHERE THE LAND IS LOCATED IS NOT INTENDED, NOR
SHALL IT BE DEEMED, IN ANY WAY, TO DEROGATE THE PARTIES' CHOICE OF
LAW AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS. EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT THE CHOICE OF NEW
YORK LAW WAS A MATERIAL INDUCEMENT TO LENDER TO ACCEPT THIS
GUARANTY AND TO MAKE THE LOAN.

          (s)  CONSENT    TO JURISDICTION.   GUARANTOR   HEREBY
UNCONDITIONALLY AND IRREVOCABLY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY,
NEW YORK AND UNCONDITIONALLY AND IRREVOCABLY AGREES THAT,
SUBJECT TO LENDER'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED SOLELY IN ANY STATE OR FEDERAL
COURT LOCATED WITHIN NEW YORK COUNTY, NEW YORK. GUARANTOR
HEREBY EXPRESSLY UNCONDITIONALLY AND IRREVOCABLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE     OF  FORUM    NON CONVENIENS     AND GUARANTOR
UNCONDITIONALLY AND IRREVOCABLY AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS SHALL BE BROUGHT, FILED AND LITIGATED BY
GUARANTOR SOLELY IN ANY STATE OR FEDERAL COURT LOCATED WITHIN
NEW YORK COUNTY, NEW YORK. GUARANTOR HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
GUARANTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO GUARANTOR, AT THE ADDRESS SET FORTH IN
THIS GUARANTY AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

          (t)   WAIVER OF JURY TRIAL. GUARANTOR HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL
BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY, INTENTIONALLY AND VOLUNTARILY BY GUARANTOR,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE     ACCRUE. GUARANTOR ACKNOWLEDGES        THAT NEITHER
LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR


                                    16
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 28 of 35




HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.      GUARANTOR ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT LENDER HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT LENDER
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL.

                8.     Relationship     of the Parties;        No Fiduciary      Relationship.
Notwithstanding any prior business or personal relationship between Guarantor and Lender, or
any officers, director or employee of Lender, that may exist or have existed, the relationship
between Lender and Guarantor is solely that of lender and guarantor. Guarantor and Lender are
not partners or joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Guarantor and Lender to be other than that of
guarantor and lender. Lender has no fiduciary or other special relationship with or duty to
Guarantor and none is created hereby or may be inferred from any course of dealing or conduct
or act or omission of Lender.

               9.      Certain Provisions of the Loan Agreement. Without limiting
Guarantor's Liabilities, Guarantor acknowledges and agrees to be personally bound by and liable
for the performance of the provisions of Sections 9.7, 9.8 and 9.18 of the Loan Agreement.

               10.     Specific Remedial Payments.

                (a)    Preference or Similar Payments. If any payment by Borrower or any
other Person to Lender is held to constitute a preference, fraudulent transfer or other voidable
payment under the Bankruptcy Code or other insolvent or debtor relief law, or if for any other
reason.Lender is required to refund such payment or pay the amount thereof to any other Person,
then such payment by Borrower or any other Person to Lender shall not constitute a release of
Guarantor from any liability hereunder, and this Guaranty shall continue to be effective or shall
be revived and reinstated (notwithstanding any prior release, surrender or discharge by Lender of
this Guaranty or of Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to another Person (which
amounts shall constitute part of the Guarantor's Liabilities), and any interest paid by Lender and
any outside attorneys' fees, costs and expenses paid or incurred by Lender in connection with
any such event. It is the intent of Guarantor and Lender that the obligations and liabilities of
Guarantor hereunder are absolute, unconditional and irrevocable under any and all circumstances
and that until the Guarantor's Liabilities are fully and finally paid and performed, and not subject
to refund or disgorgement, the obligations and liabilities of Guarantor hereunder shall not be
discharged or released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release of a guarantor.
Lender shall be entitled to continue to hold this Guaranty in its possession for the longer of (i)


                                                 17
           Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 29 of 35




the period after which any performance of obligations under any Loan Document including,
under the Loan Agreement or the Environmental Indemnity Agreement shall accrue, or (ii) a
period of three hundred sixty-seven (367) days from the date the Guarantor's Liabilities are paid
and performed in full and for so long thereafter as may be necessary to enforce any obligation of
Guarantor hereunder or to exercise any right or remedy of Lender hereunder. Lender's surrender
of this Guaranty shall not impair the revival, reinstatement and survival provisions set forth
elsewhere in this Guaranty or in the Loan Documents.

                (b)     Stays and Delay. If acceleration of the time for payment of any amount
payable by Borrower under the Note or any other Loan Document is stayed or delayed by any
law, filing or judicial decision, all such amounts shall nonetheless be payable by Guarantor on
demand by Lender and shall bear interest as provided in the Loan Documents.

               (c)     Guarantor's Liabilities Not Reduced by Offset. The Guarantor's
Liabilities and the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future offset, claim or
defense of Borrower, or any other Person, against Lender or against payment of the Guarantor's
Liabilities, whether such offset, claim or defense arises in connection with any Guarantor's
Obligations (or the creating the Guarantor's Liabilities) or otherwise. Without limiting the
foregoing or Guarantor's liability hereunder, to the extent that Lender advances funds or extends
credit to Borrower, and does not receive payments or benefits thereon in the amounts and at the
times required or provided by applicable agreements or laws, Guarantor is absolutely liable to
make such payments to (or confer such benefits on) Lender, on a timely basis.

              11.     Subordination of Certain Indebtedness. If, for any reason whatsoever,
Borrower or an Affiliate of Borrower is now or hereafter becomes indebted to Guarantor:

                       (i)    Such indebtedness and all interest thereon and all liens, security
interests, judgment liens, charges and other encumbrances and rights now or hereafter existing
with respect to property of Borrower securing such indebtedness shall at all times be and remain
inferior and subordinate in all respects to the Guarantor's Liabilities and to any and all liens,
security interest, judgment liens, charges and other encumbrances and rights now or hereafter
existing upon Borrower's assets securing payment or performance of the Guarantor's Liabilities,
regardless of whether such liens, security interests, judgment liens, charges or other
encumbrances or rights in favor of Guarantor or Lender presently exist or are hereafter created or
attached;

                      (ii)    Guarantor shall not be entitled to enforce or receive, and shall not
demand or accept, payment, directly or indirectly, of any such indebtedness of Borrower to any
Guarantor until the Guarantor's Liabilities have been fully and finally paid and performed and all
commitments to lend under the Loan Documents have terminated;

                     (iii)  Guarantor shall not exercise or enforce any creditors' rights it may
have against Borrower until the Guarantor's Liabilities have been fully and finally paid and
performed and all commitments to lend under the Loan Documents have terminated;




                                                18
            Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 30 of 35




                         (iv)    Guarantor shall not foreclose, repossess, sequester or otherwise
takes steps or institute any action or proceedings, judicial or otherwise (including, without
limitation, the commencement of, or joiner in, any action or proceeding pursuant to the
Bankruptcy Code or other debtor relief law), to enforce any liens, mortgages, deeds of trust,
security interests, collateral rights, judgments or other encumbrances held by Guarantor on assets
of Borrower until the Guarantor's Liabilities have been fully and finally paid and performed and
all commitments to lend under the Loan Documents have terminated;

                         (v)    Guarantor hereby assigns and grants to Lender a security interest in
all such indebtedness and security therefore, if any, of Borrower to Guarantor now existing or
hereafter arising, including any dividends and payments pursuant to any proceeding under or
pursuant to the Bankruptcy Code or other debtor relief law. In the event of any proceeding under
or pursuant to the Bankruptcy Code or other debtor relief law involving either such Guarantor or
Borrower as debtor, Lender shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and shall have the right to receive directly from the receiver, trustee
or other custodian (whether or not an Event of Default shall have occurred or be continuing
under any of the Loan Documents), dividends and payments that are payable upon any obligation
of Borrower to Guarantor now existing or hereafter arising, and to have all benefits of any
security therefore, until the Guarantor's Liabilities have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should receive any funds,
payment, claim or distribution that is prohibited as provided above in this Section 11, Guarantor
shall pay the same to Lender immediately, Guarantor hereby agreeing that it shall receive and
hold the funds, payment, claim or distribution in trust for the benefit of Lender and shall have
absolutely no right, either legal or equitable, to the same except to pay it immediately to Lender
to be credited and applied to the Guarantor's Liabilities, whether matured or unmatured; and

                       (vi)   Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may require to evidence and perfect its
interest and to permit of facilitate the exercise of its rights under this Section 11, including,
without limitation, execution and delivery of financing statements, subordination agreements,
proofs of claim, further assignments and security agreements, and delivery to Lender of any
promissory notes or other instruments evidencing indebtedness of Borrower to Guarantor. All
promissory notes, accounts receivable ledgers or other evidences, now or hereafter held by
Guarantor, of obligations of Borrower to Guarantor shall contain a specific written notice thereon
that the indebtedness evidenced thereby is subordinated under and is subject to the terms of this
Guaranty.

                12.    Reserved,

                13.    Reserved.

                14.     Counterparts; Facsimile Signatures; Conflicts. This Guaranty may be
signed in multiple counterparts, each of which shall constitute an original and, taken together,
shall constitute a single agreement, and by electronic transmission, which electronic signatures
shall be considered original executed counterparts. Guarantor agrees that it will be bound by its
own electronic signature. In the event of any conflict or inconsistency between the provisions of




                                                  19
          Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 31 of 35




this Guaranty and any of the other Loan Documents, the provisions selected by Lender shall
govern and control.

     GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTOOD ALL OF THE TERMS, CONDITIONS, AND PROVISIONS OF THIS
GUARANTY, INCLUDING THE WAIVER OF JURY TRIAL, AND HAS BEEN ADVISED
BY COUNSEL AS NECESSARY OR APPROPRIATE.

        [The remainder of this page is intentionally blank; signature page follows.]




                                            20
            Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 32 of 35



               IN WITNESS       WHEREOF,    Guarantor has executed this Guaranty as of the day
and year first above written.




STATE OF FLORIDA  )
                  ) ss.
COUNTY OF BROWARD )

        The foregoing instrument was acknowledged before me this    \oth day of March, 2015,
by Franklin C. Gatlin, III (who is known to me personally or who produced a driver's license as
identification), an individual resident of Florida.



                                                   Notary Public




                                              21
693339lvS
Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 33 of 35




                     Exhibit “B”
  Section 2.31(e) of Loan and Security Agreement
         Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 34 of 35




the Amortization Commencement Date, the Borrower shall pay to Lender the Minimum
Amortization Payment.

               (b)     Borrower shall pay all Indebtedness, including the entire outstanding
principal balance of the Loan and all Accrued Interest on the Maturity Date or upon Lender
declaring the Indebtedness to be immediately due and payable pursuant to Section 7.2.1(a) or as
otherwise set forth herein.

                (c)    Following the occurrence of an Event of Default, Interest shall be
computed at, and Borrower shall also pay interest on the unpaid principal balance of the Loan at,
the Default Rate. All other payments, reimbursements and other amounts due from Borrower to
Lender under the Loan Documents not paid within 5 days after the same are due shall bear
interest at the Default Rate from the date when due until the date when received by Lender.
Acceptance by Lender and payment by Borrower of Interest at the Default Rate is not a
permitted alternative to the full and timely payment of all amounts due and payable under the
Loan Documents, shall not be construed as an agreement or privilege to extend the date of
payment of the Indebtedness and shall not act as or constitute a cure of any Default or Event of
Default and shall not limit or prejudice Lender's rights and remedies with respect to any such
Default or Event of Default.

                (d)    Upon not less than thirty (30) days prior written notice to Lender,
Borrower may prepay the Loan in whole or in part on any Scheduled Payment Date, provided
that if Borrower makes such prepayment during the Yield Maintenance Payment Period the
Borrower pays the Yield Maintenance Amount. Such notice shall specify the amount to be
prepaid and the date on which such prepayment shall occur. All prepayments (other than
mandatory prepayments or a payment of the entire Loan balance) shall be in increments of
$5,000. The Borrower acknowledges that the Yield Maintenance Amount is an integral part of
the pricing of this Agreement, has been established in conjunction with the Interest Rate, and that
establishment of the Yield Maintenance Amount is in lieu of increasing the margin used to
compute the Interest Rate. The Borrower hereby acknowledges that such Yield Maintenance
Amount is reasonable. For purposes of the foregoing, the term "prepayment" shall include any
payment following acceleration of the Indebtedness during the Yield Maintenance Payment
Period but shall not include Lender's application of any funds from Deposits or Loss Recoveries
under this Agreement.

               (e)     Lender, from time to time commencing on the date that is twelve (12)
months after the Initial Advance and then not more often than once every twelve (12) months
thereafter may obtain an updated appraisal of the Property (unless an Event of Default exists in
which case Lender may obtain appraisals more frequently at the Borrower's cost). In the event
that such updated appraisal shows that the aggregate outstanding principal balance of the Loan
exceeds 60% LTV, the Borrower shall, at the Lender's sole option, either (i) immediately pay to
the Lender, in cash, such amount as equal to the amount as may be necessary to eliminate such
excess (but Borrower is not obligated to pay any Yield Maintenance Amount), or (ii) deliver to
Lender additional collateral in an amount or type as deemed necessary by Lender, in its sole
discretion to eliminate such excess, which collateral would be released upon Lender's
determination (in its sole discretion) that Borrower is again in compliance as long as no other
Event of Default has occurred. Such appraisal(s) shall be conducted at the Borrower's expense


                                           -21-
         Case 1:19-cv-00139 Document 1 Filed 01/07/19 Page 35 of 35




but in no event shall Borrower be responsible for the expenses of more than one such appraisal
per year unless an Event of Default has occurred.

               (f)    Unless otherwise specified in this Agreement, all amounts          payable to
Lender shall be due and payable within ten (10) days after written request or invoice.

                (g)    In the event that (i) the Property has only 3 remaining parcels or less
which could be any combination of parcels or less listed on Exhibit E, (ii) the former Kohl's
Building remains materially vacant for more than 24 months and the Property has only 3
remaining parcels or less, or (iii) only $1,500,000 of the Allocated Amount is remaining, the
Borrower shall immediately notify the Lender and pay to the Lender upon Lender's demand all
Indebtedness, including the entire outstanding principal balance of the Loan, all Accrued
Interest, and any Yield Maintenance Amount.

               2.3.2 Application of Payments.    Except as otherwise specifically set forth in
this Agreement, all payments shall be applied to the Indebtedness in such order, priority and
manner as Lender may elect.

              2.3.3 Place and Manner of Payment.    The payment of all amounts due under
this Agreement and the other Loan Documents shall be deemed received only when actually
received by Lender in New York, New York and shall be made in immediately available            u.s.
Funds (or if Lender so elects, shall be made by ACH from a depository account approved by
Lender). Payments received after 3:00 p.m. in said location shall be deemed received on the
next day Lender is open for business. At Lender's option, Lender may accept payments by check
or in form other than immediately available funds, but such payments shall be accepted subject
to collection and, at Lender's option, shall be deemed received only when collected. Acceptance
by Lender of payments in other than immediately available funds or by ACH shall not constitute
a waiver by Lender of its rights to insist that any subsequent payment be made in immediately
available funds or by ACH. All such payments shall be made irrespective of, and without any
deduction, set-off or counterclaim whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or enforcement
thereof, including attorneys' fees and court costs. All amounts due from Borrower or any
Borrower Party under the Loan Documents shall be payable without setoff, counterclaim or any
other deduction whatsoever.

               2.3.4 Late Payment Fee. If any payment due on any Scheduled Payment Date
or in connection with a Minimum Amortization Payment or on the Maturity Date is not made
when due, or any other amount due hereunder is not made within five (5) days (or such earlier
time as may be specified herein) after request for payment by Lender, Lender, at its option and in
addition to any other remedy available to Lender, may impose a late payment fee in order to
defray the expense incurred by Lender in handling and processing such delinquent payment and
to compensate Lender for the loss of the use of such delinquent payment, which Borrower
covenants to pay upon demand calculated at the rate of five percent (5%) of the amount of such
delinquent payment or deposit. Without limiting the foregoing, any late payment fee shall be
paid without prejudice to the right of Lender to collect any other amounts provided to be paid
upon an Event of Default, including without limitation any other amounts due at the Default



                                            -22-
